IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JEREMY BANEY,                         : No. 114 MAP 2014
                                      :
                  Appellant           :
                                      :
                                      :
            v.                        :
                                      :
                                      :
CLERK OF COURT AND COURT              :
ADMINISTRATOR OF CLINTON              :
COUNTY,                               :
                                      :
                  Appellees           :


                                   ORDER


PER CURIAM                                            DECIDED: June 15, 2015
    AND NOW, this 15th day of June, 2015, the order of the Commonwealth Court is

AFFIRMED.